Russell, C. J.
1. Upon the call of his case the defendant announced ready, although a witness upon whose absence the motion for a continuance was later based was not present in court; and upon this announcement the court set the case for a subsequent day during the term. A motion for continuance was thereafter made, because of the absence of this witness; hut as the indictment had been found at a previous term of the court, the motion did not fall within the provisions of section 986 of the Penal Code. For this reason, and especially since it was not made to appear that the witness had ever been subpoenaed, the trial judge did not abu'se his discretion in overruling the motion for a continuance.
2. The evidence in behalf of the State is not subject to any other inference than that the female yielded to the defendant’s solicitation for sexual intercourse by reason of persuasion and a pending engagement to marry her and a repetition of the promise of marriage. See Wilson v. State, 58 Ga. 329; Pough v. State, 7 Ga. App. 610 (67 S. E. 695).
3. The evidence supports the verdict, and the discretion of the trial judge in overruling the motion for a new trial will not be disturbed.

Judgment affirmed.